DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021, 09/15/2021 and 04/03/2020 have been considered by the examiner.

Status of the Claims
The amended claims filed 01/07/2020 are under consideration.
Claims 1-17 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, WO 2007026916 A1 in view of Sakuragi, US 20080311195 A.
Fujii teaches orally disintegrating tablets (Fujii, e.g., pg. 50:34-35) of vonoprazan fumarate (Fujii, e.g., example 8, and claim 13). Tablets comprise vonoprazan cores (Fujii, e.g., pg. 50:23-pg. 51:11) coated with an intermediate layer (Fujii, e.g., 30-33), and a further coating layer for taste masking, enteric dissolution, or sustained release (Fujii, e.g., pg. 50:27-30). 
Fujii teaches EUDRAGIT RL30D and EUDRAGIT RS30D for an enteric layer (Fujii, e.g., pg. 51:12-27). These polymers meet the limitations of water insoluble polymer in claim 1, (3), pH independent water insoluble polymer in claim 3, and ammonioalkylmethacrylate copolymer in claim 4. See PGPUB 20200163881 A, 0096. Since Fujii teaches a finite number of enteric polymers it would have been obvious to select EUDRAGIT RL30D and/or EUDRAGIT RS30D as an “enteric coating” for the granules with a reasonable expectation of success. 
Applicable to claims 14-15: Fujii teaches granules coated with mannitol to give fine granules (Fujii, e.g., pg. 51:9-11). 
Applicable to claim 16: Fujii teaches the formulation including a binder (Fujii, e.g., pg. 50:23-33). Fujii teaches polymeric binders (Fujii, e.g., pg. 48:5-9).
Applicable to claim 17: Fujii teaches an orally disintegrating tablet (Fujii, e.g., ¶ bridging pp. 50-51).
Fujii teaches the composition in the form of granules/cores, the granule/core including an intermediate layer (Fujii, e.g., pg. 50:30-33) but does not expressly teach the intermediate layer containing the same acid as the organic acid forming the salt of vonoprazan in (1). 
Sakuragi teaches formulations for orally disintegrating tablets (Sakuragi, e.g., Title). Sakuragi teaches orally disintegrating tablets disintegrate in the mouth within 30 seconds of ingestion (Sakuragi, e.g., 0005) which necessitates techniques for masking taste of active agents, such as addition of sweeteners such as sugar alcohols and coating films (Sakuragi, e.g., 0006-0008). Film coating with water insoluble films may result in insufficient drug release when the drug is basic and the pH of the stomach is high, e.g., pH of 5.0 or more (Sakuragi, e.g., 0009-0010). Sakuragi teaches techniques which result in superior drug elution without dependence on bodily pH while also masking drug bitterness (Sakuragi, e.g., 0011). 
Sakuragi’s technique includes temporarily adjusting the pH in the immediate proximity of the granules using a coating film which also masks bitterness of the drug (Sakuragi, e.g., 0015). The temporary pH adjustment is possible by locating an acidic substance for basic drugs at an inner part of the water insoluble coating film (Sakuragi, e.g., 0026). Acidic substances include organic acids which do not affect the effectiveness of the drug, e.g., fumaric acid, succinic acid (Sakuragi, e.g., 0027). The quantity of the acidic substance may range from 0.1% to 20% by weight (Sakuragi, e.g., 0028). Acidic substance may be located in a separate coating under the water insoluble film (Sakuragi, e.g., 0030).
Applicable to claim 7, Particles have a size in the claimed range, e.g., from about 50 microns to about 300 microns (Sakuragi, e.g., 0025).

It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify formulations for vonoprazan fumarate understood from Fujii using techniques known from Sakuragi to improve the formulations in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to use a water insoluble polymer film as suggested in Sakuragi to achieve taste masking desired by Fujii. The skilled artisan would have been motivated to include an intermediate organic acid layer to enable effective taste masking and sufficient elution of vonoprazan without dependence on bodily pH, e.g., after a meal. Since Fujii teaches granules comprising an intermediate layer, the skilled artisan would have had a reasonable expectation of successfully modifying the intermediate layer with an acid component to achieve a therapeutically effective vonoprazan elution as suggested by Sakuragi. Since Fujii suggests vonoprazan fumarate formulated for taste-masking and as an orally disintegrating tablet, the skilled artisan would have had a reasonable expectation of successfully applying the techniques of Sakuragi to achieve the objectives of Fujii for formulating vonoprazan.

Applicable to claim 2: Sakuragi teaches the acid may be fumaric acid and should be selected so that the effectiveness of the granulated drug is not hindered. Since Fujii teaches vonoprazan fumaric acid salt, the skilled artisan would have had a reasonable expectation of success when selecting fumaric acid for the intermediate layer for the improvement suggested by Sakuragi. 
Applicable to claim 5: Sakuragi teaches the amount of acid may vary over the range of from about 0.1% to about 20% by weight with respect to the total weight of the granule (Sakuragi, e.g., 0028). The amount of acid appears to be a result effective parameter one skilled in the art would have optimized to achieve a desired release rate from the granules.  Also, Sakuragi teaches granules comprising 0.96 g acid and 150 g drug, which is 0.64 per 100 parts by weight of the drug (Sakuragi, e.g., example 1, 0063-0065). This ratio is within the claimed range. 
Applicable to claim 6: Sakuragi teaches the amount of water insoluble polymer film may vary over the range of from about 15% to about 80% by weight of the basis particle (Sakuragi, e.g., 0025). Additionally, the amount of water insoluble polymer is a parameter the skilled artisan would have optimized to achieve a desired degree of taste masking depending on the amount of vonoprazan in the core granules. 
Applicable to claims 8-13: Sakuragi teaches the acid substance may be citric acid, fumaric acid, succinic acid, acetic acid tartaric acid or salts thereof (Sakuragi, e.g., 0027). One skilled in the art would have been motivated to select an organic acid based on Fujii’s preference for organic acid salts of vonoprazan, e.g., fumarate. The selection of succinic acid in combination with fumaric acid would have been obvious before the effective filing date of the presently claimed invention because this modification would have been viewed as a combination of two known organic acids suggested in Sakuragi as effective for promoting elution of the drug through the taste masking layer. 
Accordingly, the subject matter of instant claims 1-17 would have been prima facie obvious to one skilled in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615